DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed February 28, 2022. Claims 1-20 are pending and claims 1, 5, 10 and 19 are amended.

Response to Amendment
Claim 10 is amended to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 3,976,128, herein Patel) in view of Reinke et al. (US 5,910,167, herein Reinke).
In regards to claim 1, Patel discloses
A heat exchanger assembly (Fig.1) comprising:
a plurality of flattened heat exchanger tubes (12);
an inlet manifold (Fig.1, inlet manifold is comprised of the outer walls shown at the bottom of the figure and a combination of headers 17) in fluid communication with the plurality of heat exchanger tubes and including a distribution insert (23) at least partially extending through an inlet opening in the inlet manifold and the distribution insert includes a plurality of distribution orifices (25);
a plurality of partitions (16) is located within the inlet manifold (within the outer walls of the manifold) and each partition includes an opening (19) for accepting the distribution inset to fluidly separate adjacent sets of the plurality of distribution orifices (Fig.1, each adjacent set includes a single orifice); and
an outlet manifold (18 as well as the outer walls surrounding the outlet headers 18) in fluid communication with the plurality of heat exchanger tubes and including an outlet opening (19 between each header 18) spaced inward from opposing ends of the outlet manifold.
Patel does not disclose that the plurality of heat exchanger tubes include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane transverse to the first plane.
Reinke teaches a heat exchanger assembly (Fig.2) comprising a plurality of flattened heat exchanger tubes (24), wherein the plurality of heat exchanger tubes include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane transverse to the first plane (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s tubes to include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane 34
transverse to the first plane depending on the use of the heat exchanger as a V-shaped evaporator disclosed by Reinke (see Reinke, col.2 lines 1-6; note that Patel, Abstract, also discloses an evaporator).
In regards to claim 6, Patel discloses that the inlet opening on the inlet manifold is located at a longitudinal end of the inlet manifold (Fig.1).
In regards to claim 8, Patel does not disclose that the plurality of heat exchanger tubes are microchannel heat exchanger tubes.
	Reinke teaches microchannel tubes (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s heat exchanger tubes to be microchannel tubes as taught by Reinke in order to increase thermal transfer.
In regards to claim 9, Patel in view of Reinke discloses that the first plurality of heat exchanger tubes define one of a "V" shape or a "U" shape with the bend (Reinke, Fig.2).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Reinke as applied to claim 1 above, and further in view of Bae et al. (US 7,331,195, herein Bae).
In regards to claims 2-4, Patel does not disclose that the inlet opening on the inlet manifold is located inward from opposing ends of the inlet manifold.
	Bae teaches a heat exchanger assembly (Fig.2) comprising an inlet manifold (12) and an inlet opening (Fig.2, where inlet port 25 is shown to enter the manifold) that is located inward from opposing ends of the inlet manifold (Fig.2), wherein a distribution insert (10) includes an inlet portion (Fig.2, receiving the inlet port 25) extending through a mid-portion of the inlet manifold (Fig.2), wherein the inlet portion of the distribution insert divides into at least two branches that each extend towards a corresponding one of the opposing ends of the inlet manifold (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s inlet opening to be located inward from opposing ends of the inlet manifold, an inlet portion of the distribution insert divides into at least two branches that extend towards a corresponding one of the opposing ends of the inlet manifold as taught by Bae in order to equally distribute the fluid throughout the manifold.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Reinke as applied to claim 6 above, and further in view of Rios et al. (US 2008/0093051, herein Rios).
In regards to claim 7, Patel does not disclose an aluminum bodied expansion device located at the inlet opening on the inlet manifold.
	Rios teaches a heat exchanger assembly (Figs.2-3) comprising an inlet manifold (22) having an inlet opening (in end wall (31) that is located at a longitudinal end of the inlet manifold (Fig.3), and an expansion device (39) located at the inlet opening on the inlet manifold (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s inlet opening to include an expansion device as taught by Rios in order to allow refrigerant to expand directly into the inlet end of the distribution device. In addition, providing an aluminum bodied expansion device would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Aluminum is known in art to be less costly than other materials. See MPEP 2144.07.

Claims 10-13, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of  Reinke and Ito et al. (US 2016/0169586, herein Ito).
In regards to claim 10, Patel discloses
An assembly comprising:
a heat exchanger assembly (Fig.1) comprising:
a plurality of flattened heat exchanger tubes (12);
an inlet manifold (Fig.1, inlet manifold is comprised of the outer walls shown at the bottom of the figure and a combination of headers 17) in fluid communication with the plurality of heat exchanger tubes and including a distribution insert (23) at least partially extending through an inlet opening in an exterior of the inlet manifold and the distribution insert includes a plurality of distribution orifices (25);
a plurality of partitions (16) is located within the inlet manifold (within the outer walls of the manifold) and each partition includes an opening (19) for accepting the distribution inset to fluidly separate adjacent sets of the plurality of distribution orifices (Fig.1, each adjacent set includes a single orifice); and
an outlet manifold (18 as well as the outer walls surrounding the outlet headers 18) in fluid communication with the plurality of heat exchanger tubes and including an outlet opening (19 between each header 18) in an exterior of the outlet manifold and spaced from opposing ends of the outlet manifold.
Patel does not disclose a housing including a first pair of opposing walls and a second pair of opposing walls.
	Ito teaches a heat exchanger assembly (Figs.1 and 11) comprising a housing including a first pair of opposing walls and a second pair of opposing walls (casing shown in Fig.11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s heat exchanger assembly to comprise a housing as taught by Ito depending on the use of the heat exchanger assembly, for example, as an indoor unit of an air-conditioning apparatus.
Patel does not disclose that the plurality of heat exchanger tubes include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane transverse to the first plane.
Reinke teaches a heat exchanger assembly (Fig.2) comprising a plurality of flattened heat exchanger tubes (24), wherein the plurality of heat exchanger tubes include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane transverse to the first plane (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s tubes to include a bend separating the plurality of heat exchanger tubes between extending in a first plane and extending in a second plane 34
transverse to the first plane depending on the use of the heat exchanger as a V-shaped evaporator disclosed by Reinke (see Reinke, col.2 lines 1-6; note that Patel, Abstract, also discloses an evaporator).
In regards to claim 11, Patel in view of Ito discloses that opposing ends of the inlet manifold and the outlet manifold are located adjacent the first pair of opposing walls (Ito, Figs.1 and 11, side walls shown in Fig.11).
In regards to claim 12, Patel in view of Ito discloses that a mid-portion of the outlet manifold is located adjacent one of the second pair of opposing walls (Ito, Figs.1 and 11).
In regards to claim 13, Patel in view of Ito discloses that one of the first pair of walls includes an access panel (Ito, Fig.11, an indoor unit of an air-conditioning apparatus is disclosed, which includes an access panel for standard maintenance).
In regards to claim 16, Patel discloses that the inlet opening on the inlet manifold is located at an end of the inlet manifold (Fig.1).
In regards to claim 20, Patel in view of Reinke and Ito discloses that the first plurality of heat exchanger tubes define one of a "V" shape or a "U" shape with the bend (Reinke, Fig.2) and the bend is located adjacent a drain pan in the housing (Ito, Fig.11, drain pan 53).



Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Reinke and Ito as applied to claim 12 above, and further in view of Bae.
In regards to claims 14 and 15, Patel does not disclose that the distribution insert includes an inlet portion extending through a mid-portion of the inlet manifold.
Bae teaches a heat exchanger assembly (Fig.2) comprising an inlet manifold (12), a distribution insert (10) that includes an inlet portion (Fig.2, receiving the inlet port 25) extending through a mid-portion of the inlet manifold (Fig.2), wherein the inlet portion of the distribution insert divides into at least two branches that each extend towards a corresponding one of the opposing ends of the inlet manifold (Fig.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s distribution insert to include an inlet portion extending through a mid-portion of the inlet manifold, wherein the inlet portion divides into at least two branches that extend towards a corresponding one of the opposing ends of the inlet manifold as taught by Bae in order to equally distribute the fluid throughout the manifold.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Reinke  and Ito as applied to claim 16 above, and further in view of Rios et al. (US 2008/0093051, herein Rios).
In regards to claims 17 and 18, Patel does not disclose an aluminum bodied expansion device located at the inlet opening on the inlet manifold.
	Rios teaches a heat exchanger assembly (Figs.2-3) comprising an inlet manifold (22) having an inlet opening (in end wall (31) that is located at a longitudinal end of the inlet manifold (Fig.3), and an expansion device (39) located at the inlet opening on the inlet manifold (Fig.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patel’s inlet opening to include an expansion device as taught by Rios in order to allow refrigerant to expand directly into the inlet end of the distribution device. In addition, providing an aluminum bodied expansion device would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Aluminum is known in art to be less costly than other materials. See MPEP 2144.07.

Allowable Subject Matter
Claims 5 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the adjacent sets include a varying number of distribution orifices.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763              

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763